Citation Nr: 9901415	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veterans claim for service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
April 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Service connection for pes planus was denied by the RO in 
January 1989 and August 1990 on the grounds that it was shown 
to have existed prior to service and was not shown to have 
increased in severity during service. 

2.  The additional evidence submitted since the August 1990 
decision of the RO does not tend to show that pes planus 
increased in severity during service, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the August 1990 decision of the 
RO which denied service connection for pes planus is not new 
and material and the veterans claim is not reopened.  
38 U.S.C.A. §§ 1153, 1154(b), 5108 (West 1991 & Supp. 1998) ; 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the veterans induction examination in May 1943 it was 
reported that he had second degree pes planus which was not 
considered disabling.  Service medical records reveal no 
evidence of complaints or findings of or treatment for any 
disorder of the feet or ankles.  On separation examination in 
April 1946 it was reported that the veteran had second degree 
pes planus which was non symptomatic.  It was noted that pes 
planus was incurred while in service.

In July 1988 the veteran filed a claim for service connection 
for flat feet which he stated began in April 1943.  In a 
statement dated in August 1988 he reported that he had seen a 
doctor 28 years earlier, but had not had subsequent medical 
treatment for his feet.  

On VA examination in November 1988 the veteran complained of 
pain in the feet on weight bearing.  He stated that he was 
told he had flat feet in 1945 while in service.  Examination 
revealed that he had bilateral pes planus with normal 
mobility of the feet.  There was no evidence of impaired 
function.  The pertinent diagnosis was bilateral pes planus 
without obvious functional impairment.

In a rating action dated in January 1989 the RO denied 
service connection for flat feet on the grounds that the 
condition preexisted service and was not aggravated during 
service.  The veteran was notified of that decision and did 
not file a notice of disagreement within one year of the date 
of notification of that decision.

VA out-patient clinic records dated from January to March 
1990 reveal that the veteran was seen in March 1990 
complaining of numbness in the toes at the first ray and the 
medial arch greater on the left.  He also reported that his 
fourth left toe was painful.  Examination revealed that the 
second through fifth toes were contracted.  There was pes 
planus with midfoot valgus and inversion at the ankles.  The 
assessment was pes planus with metatarsalgia.  He was given 
metatarsal pads and his feet were taped.  One week later he 
reported a 50 percent improvement in his symptoms.  

In a rating action dated in August 1990 the RO denied service 
connection for pes planus on the basis that no new and 
material evidence had been submitted.  The veteran was 
notified of, and did not appeal, that decision.  

A report from Alan Catanzariti, D.P.M., dated in September 
1996 reveals that the veteran underwent surgery for actineous 
deformity on the left with arthritis and degenerative joint 
disease and Les Franc (sic) joint on the left.  It was 
reported that he had chronic pain with Les Franc(sic) joint 
secondary to trauma which reportedly occurred 50 years 
earlier.  The surgery was described as percutaneous tendo 
Achilles lengthening on the left with arthrodesis of Les 
Franc(sic) joint.

The veteran appeared before a hearing officer at the RO in 
July 1997.  He presented a written statement in which he 
reported that he injured his left ankle jumping from a 6x6 
truck in service.  He reported that the truck was being 
strafed and he had to jump from the vehicle while it was 
moving.  At the hearing he testified that as he jumped from 
the truck he felt excruciating pain come up through the 
center of his feet.  He stated that he felt that something 
had broken.  He reported that he put twigs in his boots to 
support his arches and walked around for several weeks with 
the twigs in his boots since no medical treatment was 
available.  He related that he had been to several doctors 
since 1959 and that he got no help until one doctor 
recommended surgery.  He testified that he had not had pain 
in the feet before jumping from the truck.  

The veteran submitted a History of Battery A in which he 
highlighted a portion referring to a convoy being strafed in 
France in December 1944.

In a letter dated in September 1997 Dr. Catanzariti stated 
that he had treated the veteran for severe flatfoot 
deformity.  He reported that surgery was done for an acquired 
flatfoot deformity secondary to a Lisfrancs joint injury.

The prior RO decisions with regard to service connection for 
pes planus were not appealed became final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1998).  In order to reopen his 
claim, the veteran must submit new and material evidence with 
regard to that issue.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  Service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 1998). A preexisting disability 
will be considered to requires a showing of an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306 (1998).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998).  
Section 1154(b) deals with the question of whether a 
particular disease or injury was incurred or aggravated in 
servicethat is, what happened thennot the question of 
either current disability or nexus to service, as to which 
competent medical evidence is generally required.  Caluza 
v. Brown, 7 Vet.App. 498, 507 (1995).

The veterans service medical records reveal that he had 
asymptomatic second degree pes planus shown on both his 
induction examination and on his separation examination.  
Service medical records do not reveal any evidence of an 
injury to the feet, nor do they contain any indication of a 
worsening of the veterans pes planus condition during his 
military service.  The veteran first claimed service 
connection for flat feet in July 1988, more than 40 years 
after his separation from service.  At that time he alleged 
that the condition began 4/11/43, a date more than one 
month before he entered service.  When he was examined in 
November 1988 it was reported that he had bilateral pes 
planus without obvious functional impairment.  Therefore, 
when the RO denied service connection for pes planus in 1989, 
the evidence clearly established that the veteran had pes 
planus before service, that the condition did not increase in 
severity during service, and, indeed, that the condition had 
not increased in severity in more than 40 years after his 
separation from service.

By 1990, when the veterans claim for service connection for 
pes planus was again considered by the RO, the medical 
evidence did show some deterioration in the condition of the 
veterans feet.  The RO was correct in finding that the 
additional evidence submitted at that time was not new and 
material, because that evidence did nothing to establish a 
nexus between the condition of the veterans feet in 1990 and 
any disease or injury in service.

The evidence received since the 1990 decision of the RO 
includes a report of surgery done in September 1996 which 
shows that the condition of the veterans left foot had 
deteriorated.  The physician also commented that there was a 
joint disorder secondary to trauma 50 years earlier.  Since 
the physician could not have made that observation unless it 
was based on history provided by the veteran, his statement 
does not constitute new evidence regarding a nexus between 
the veteran's present condition and his period of military 
service.  

The veteran has presented additional evidence which had not 
been previously considered in the form of his testimony 
regarding an injury he sustained jumping from a truck during 
combat in France.  However, even presuming his testimony to 
be true as required by Justus v. Principi, 3 Vet.App. 510 
(1992) and 38 U.S.C.A. § 1154(b), it does not bear directly 
and substantially on the matter under consideration, that is, 
whether there is a nexus between any event in service and the 
present condition of the veterans feet.  It does not tend to 
show that during service the preexisting pes planus increased 
in severity, i.e., that on separation from service the pes 
planus was of greater severity than it was on induction 
examination.  The report of Dr. Catanzariti does not address 
this point, which was the basis for the prior denial of the 
claim.  Accordingly, the additional evidence submitted to 
reopen the veterans claim does not provide information which 
is so significant that it must be considered in order to 
fairly decide the merits of the veterans claim for service 
connection for pes planus, and the Board concludes that the 
veteran has not submitted new and material evidence to reopen 
his claim. 


ORDER

The appeal to reopen a claim of service connection for pes 
planus is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
